                                                                                          .   ..
                                                             li USDCSDNY
                                                                          •·
           Case 1:18-cr-00682-SHS Document 49 Filed 07/16/20 Page 1 of 1

                                                                DOCUt~iENT
                                                              -i~ ELBCTRONlCAJ.1..,Y FILED'
UNITED STATES DISTRICT COURT                                   l:i~, oo·c #·              .·
SOUTHERN DISTRICT OF NEW YORK                                  - i, DATE
                                                               ~\_..t \    1
                                                                               FILED:
                                                                               :p   1 I
                                                                                          1Ju;i?o~- _
UNITED STATES OF AMERICA,
                                                     18-Cr-682 (SHS)
               v.
COREY SUMLIN,                                        ORDER
                             Defendant.

SIDNEY H. STEIN, U.S. District Judge.
   Defendant Corey Sumlin moves pro se for reconsideration of the Court's denial of his
motion for compassionate release under 18 U.S.C. § 3582(c)(l)(A). (ECF No. 48.)
    11
      A motion for reconsideration or reargument of a Court order determining a motion
shall be filed and served within fourteen (14) days after the Court's determination of the
original motion." S.D.N.Y. Local Crim. R. 49.l(d). Here, the Court denied Sumlin's prior
motion on May 26, 2020. (ECF No. 45.) Thus, Sumlin's motion-filed on July 15, 2020-is
          11
untimely. Although courts may excuse an untimely filing, there generally must be good
cause to do so," and a moving party's prose status will not, on its own, excuse a delay."
                      11



United States v. Okparaeke, No. 17-CR-225 (NSR), 2019 WL 4233427, at *2 (S.D.N.Y. Sept. 6,
2019).
     Even if his motion were not untimely, Sumlin offers no reason for the Court to
                              11
reconsider its prior decision. [A] court may grant reconsideration only where the moving
party demonstrates an 'intervening change in controlling law, the availability of new
evidence, or the need to correct a clear error or prevent manifest injustice.' United States v.
Alvarez-Estevez, No. 13 Cr. 380 (JFK), 2014 WL 12681364, at *1 (S.D.N.Y. Nov. 6, 2014)
(citation omitted). In seeking reconsideration, Sumlin does not provide any decisions that
the Court overlooked or new evidence that was previously unavailable.
    Accordingly, IT IS HEREBY ORDERED that Sumlin' s motion for reconsideration is
denied. A copy of this Order is being mailed to defendant Corey Sumlin [69079-054] at FCI
Allenwood Medium, Federal Correctional Center, P.O. Box 2000, White Deer, PA 17877.
Dated: New York, New York
       July 15, 2020




                                                     H. Stein, U.S.D.J.
